DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the invention is to systems and methods for coalification and carbon sequestration not an airship for transporting organic payloads. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract of the disclosure is objected to because: The abstract does not include that which is new in the art to which the invention pertains. The abstract is to systems and methods for coalification and carbon sequestration not an airship for transporting organic matter such as trees or logs.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1 recites “configures to carry organic material”. Not clear from the specification or the claims what exactly is considered “organic material”. Is organic matter that which is carbon based?  Is organic matter that which has previously grown? Such as the trees recited in the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-9, 11, 12 rejected under 35 U.S.C. 103 as being unpatentable over Schneider al (8973865) in view of Zulkowski et al (20090078818) in view of McWhirk (8157205).
In regards to claim 1, Schneider discloses a transportation system configured to transport organic material by flight (intended use, the apparatus of Schneider is capable of transporting organic material), the transportation system comprising: 
an air vehicle configured to transport the organic material through the air (Fig. 4A ref. 100c), and to provide lift to the transportation system (abstract discloses lift from dirigible/blimp); 
a frame coupled to the air vehicle (seen in Fig. 4A, 4B ref. 404), wherein the frame is configured to be coupled to multiple air vehicles (as seen at least in Fig. 4B); 
the multiple air vehicles configured to provide additional lift to the transportation system in addition to the lift provided by the remotely-piloted air vehicle (abstract discloses system of dirigibles accordingly the multiple air vehicles providing lift), wherein the multiple air vehicles are coupled to the frame (as seen at least in Fig. 4B ref. 404 coupled to refs. 100a-c); 
Schneider does not expressly disclose as taught by Zulkowski: the air vehicle is a remotely-piloted air vehicle ([0031], claim 7 disclose remotely controlled airship), one or more propellers configured to provide thrust to the transportation system (Fig. 2b ref. 4, [0068]); ballast storage configured to store ballast ([0053] discloses ballast tanks); and 
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Schneider with Zulkowski by providing the air vehicle is a remotely-piloted, one or more propellers configured to provide thrust to the transportation system and ballast storage to store ballast, as propellers for propulsion are well known in the art and the ballast is used to add or remove buoyancy to raise or lower the air vehicle is well known in the art. Also, it would have been obvious to modify Schneider to allow remote control of the airship in order to decrease the amount of personal needed for operation.
Schneider does not expressly disclose as taught by McWhirk: a harness configured to couple the organic material to the transportation system (McWhirk teaches a loadframe/harness, ref. 104 to carry cargo for an airship/blimp, the harness extending from below ref. 103, which is also capable of carrying organic material).
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Schneider with Mcwhirk by providing a harness configured to couple the organic material to the transportation system in order to allow the airship system to carry a grater amount of payload by suspending the payload from the airship. 

In regards to claim 2, Schneider as combined discloses the transportation system of claim 1, wherein the remotely-piloted air vehicle is a blimp (Schneider Fig. 1 ref. 100).

In regards to claim 5, Schneider as combined discloses the transportation system of claim 1, wherein the lift provided to the transportation system counteracts gravitational pull of the organic matter during the flight (Schneider discloses lift capacity in the abstract, accordingly lift acts opposite of gravity, Schneider as combined discloses the claimed structure and is capable of performing the claimed limitation see MPEP 2112.01).

In regards to claim 6, Schneider as combined discloses the transportation system of claim 1, wherein the ballast storage includes water ballast storage (Zulkowski water ballast [0072]).

In regards to claim 7, Schneider as combined discloses the transportation system of claim 1, but does not expressly disclose: wherein the ballast storage includes one or more water bags. However, it would have been an obvious substitution of functional equivalents to substitute ballast tanks of Zulkowski for the water bags for greater control of ballast release, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

In regards to claim 8, Schneider as combined discloses the transportation system of claim 7, wherein the one or more water bags are refillable (Zulkowski discloses ballast tanks, [0053], [0059] accordingly refillable), and wherein the ballast storage is configured to empty the one or more water bags prior to the transportation of the organic matter (Zulkowski [0081] discloses releasing ballast, Schneider as combined discloses the claimed structure and is capable of performing the claimed limitation see MPEP 2112.01).

In regards to claim 9, Schneider as combined discloses the transportation system of claim 1, but does not expressly disclose: wherein the multiple air vehicles include five blimps. However, it would have been obvious to one having ordinary skill in the art at the time the filing to provide that the multiple air vehicles includes five blimp/dirigibles in order to provide increased lift for heavier payloads, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 11, Schneider as combined discloses the transportation system of claim 1, further comprising a gondola configured to carry crew (Schneider ref. 410).

In regards to claim 12, Schneider as combined discloses the transportation system of claim 1, wherein the multiple air vehicles include blimps (Schneider abstract discloses dirigibles/blimp).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Zulkowski, McWhirk as applied to claim 1 above, and further in view of Fletcher et al (20190116719).
In regards to claim 3, Schneider as combined discloses the transportation system of claim 1, but does not expressly disclose: wherein the organic material includes one or more of trees and/or logs.
Fletcher teaches to carry organic material as cargo, [0100] “The payload can include planting material and matrix material. For example, planting material can include any of seeds, seedlings, saplings, and other plant matter.”
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Schneider as combined with Fletcher by providing the organic materials includes trees and other organic material in order to give the air vehicle the ability to carry a wide variety of payloads.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Zulkowski, McWhirk as applied to claim 1 above, and further in view of Keller et al (9856035).
In regards to claim 4, Schneider as combined discloses the transportation system of claim 1, wherein the transportation system further includes one or more motors (Schneider ref. 416 propulsion system accordingly comprising a motor), Schneider as combined does not expressly disclose as taught by Keller: wherein the transportation system further includes one or more navigation lights (abstract, seen also in Fig. 1), one or more rudders (as suggested by Fig. 1 at ref. 20), one or more ailerons (as suggested in Fig. 1 rear section of ref. 16).
It would have been obvious to one of ordinary skill in the art a the time of filling to modify Schneider as combined with Keller by providing one or more navigation lights, one or more rudders, one or more ailerons in order to increase the safety and maneuverability of the air vehicle.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Zulkowski, McWhirk as applied to claim 3 above, and further in view of Harrigan et al (20130294859).
In regards to claim 10, Schneider as combined discloses the transportation system of claim 3, but does not expressly disclose as taught by Harrigan: wherein the harness includes one or more logging straps configured to be tied around the trees and/or the logs (Harrigan teaches a strap to secure cargo on board an aircraft, abstract “cargo restraint system”, strap seen at least in Fig. 2 ref. 20).
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Schneider as combined with Harrigan by providing a harness/strap to secure cargo aboard an air vehicle to secure the payload from shifting as is well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display different means to couple more that one air vehicle together to support payloads. The coupling involves cables as well as struts and trusses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642